EX 99.28(h)(2)(iii) Amendment to Amended and Restated Transfer Agency Agreement Between JNL Variable Fund LLC and Jackson National Asset Management, LLC This Amendment is by and between JNL Variable Fund LLC, a Delaware limited liability company (“Fund”), and Jackson National Asset Management, LLC, a Michigan limited liability company (“JNAM”). Witnesseth Whereas, the Fund and JNAM entered into an Amended and Restated Transfer Agency Agreement dated February 28, 2012, as amended effective April 29, 2013 (“Agreement”). Whereas, under the terms of the Agreement, JNAM renders certain transfer agency and other services to units of beneficial interest in separate fund of shares (each a “fund”) of the Fund. Whereas, the following fund mergers have been approved by the Board of Managers of the Fund and the Board of Trustees of JNL Series Trust (“JNLST”): - JNL/Mellon Capital DowSM Dividend Fund of the Fund is being merged into the JNL/S&P Dividend Income & Growth Fund of JNLST; - JNL/Mellon Capital S&P® 10 Fund of the Fund is being merged into the JNL/Mellon Capital S&P® 24 Fund of the Fund; - JNL/Mellon Capital Select Small-Cap Fund of the Fund is being merged into the JNL/Mellon Capital Small Cap Index Fund of JNLST; and - JNL/Mellon Capital VIP Fund of the Fund is being merged into the JNL/Mellon Capital S&P 500 Index Fund of JNLST. Whereas, pursuant to the mergers outlined herein-above, the parties have agreed to amend Schedule A of the Agreement to remove the following funds: - JNL/Mellon Capital DowSM Dividend Fund; - JNL/Mellon Capital S&P® 10 Fund; - JNL/Mellon Capital Select Small-Cap Fund; and - JNL/Mellon Capital VIP Fund. Now Therefore, the parties hereby agree to amend the Agreement as follows: Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated September 16, 2013, attached hereto. In Witness Whereof, the parties have caused this Amendment to be executed as of June 26, 2013, dated as of September 16, 2013. Attest: JNL Variable Fund LLC /s/ Norma M. Mendez By: /s/ Kristen K. Leeman Norma M. Mendez Name: Kristen K. Leeman Title: Assistant Secretary Attest: Jackson National Asset Management, LLC /s/ Norma M. Mendez By: /s/ Mark D. Nerud Norma M. Mendez Name: Mark D. Nerud Title: President and CEO Schedule A Dated September 16, 2013 Funds JNL/Mellon Capital Dow SM 10 Fund JNL/Mellon Capital Global 15 Fund JNL/Mellon Capital 25 Fund JNL/Mellon Capital Nasdaq® 25 Fund JNL/Mellon Capital Value Line® 30 Fund JNL/Mellon Capital S&P® 24 Fund JNL/Mellon Capital JNL 5 Fund JNL/Mellon Capital JNL Optimized 5 Fund JNL/Mellon Capital S&P® SMid 60 Fund JNL/Mellon Capital NYSE® International 25 Fund JNL/Mellon Capital Communications Sector Fund JNL/Mellon Capital Consumer Brands Sector Fund JNL/Mellon Capital Oil & Gas Sector Fund JNL/Mellon Capital Financial Sector Fund JNL/Mellon Capital Healthcare Sector Fund JNL/Mellon Capital Technology Sector Fund A-1
